Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hector (US 2007/0171171).

As to claim 1, Hector (Figs. 1, 5, 6) teaches a data driver (35) that is connected to a display panel including a plurality of data lines (16), a plurality of gate lines (14) and pixel portions (10), the pixel portions being disposed at respective intersecting portions of the plurality of data lines and the plurality of gate lines, and is supplied with video data signals formed of a series of a plurality of pieces of video data corresponding to the plurality of respective gate lines, the data driver being configured to supply gradation voltage signals respectively corresponding to each of the plurality of pieces of video data (Shown in Fig. 5) to the plurality of data lines [0025-0026], the data driver comprising: 
a modulated data signal generating unit (40) configured to generate a modulated data signal (Retimed data 74 shown in Fig. 6) on the basis of the video data signal (72), the modulated data signal changing such that a length of a data period indicative of a writing period of the gradation voltage signal to each of the pixel portions becomes a length according to a distance from the data driver to each of the pixel portions (The length of charging is modulated based on distance from the data driver) [0049]; 
a timing control unit (62) configured to write the video data signal to a memory (64) at a timing according to a data period of each of the plurality of pieces of video data (The input data is written at a constant rate according to the rate the data is received, which depends on the row rate of the data) [0049], the timing control unit being configured to read the video data signal from the memory at a timing which is derived from a data period of the modulated data signal (Memory is read out from according to a range of calculated row times based on the display speed of each row) [0049, 0052] and a difference between an average value of lengths of the data periods of the video 
an output unit (35) configured to convert the video data signal read from the memory into the gradation voltage signal and output the gradation voltage signal to the data line (Conversion to the voltage shown in Fig. 3) [0033].

As to claim 3, Hector teaches wherein the pixel portions are arranged in a matrix such that the plurality of gate lines correspond to respective horizontal scanning lines (Shown in Fig. 1), and 
the timing control unit is configured to generate a write signal and a read signal, the write signal (E.g. signal including data 72 sent from 62 to 64) includes a horizontal scanning period according to the data period of the plurality of pieces of video data and indicates the timing of the writing of the video data signal to the memory (Includes a horizontal scanning period corresponding to input data with equal pulse duration), and the read signal (E.g. signal including data sent from 64 to 62) includes a horizontal scanning period according to the data period of the modulated data signal and indicates the timing of reading the video data signal from the memory (Includes a horizontal scanning period corresponding to the retimed data with variable pulse duration).

As to claim 6, Hector teaches wherein the timing control circuit is configured to correct a horizontal scanning period of the read signal such that a length of a period of the horizontal scanning period for one frame of the write signal matches a length of a .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hector (US 2007/0171171) in view of Kobayashi (US 2018/0182355).

As to claim 7, Hector teaches the limitations of claim 1 above.
However, Hector does not explicitly teach utilizing a DAC.
On the other hand, Kobayashi (Fig. 5) teaches wherein the output unit includes: 36a digital/analog conversion circuit (144) configured to convert the video data signal into the gradation voltage signal (Output of 144) [0131]; and 
an amplifier circuit (145) configured to amplify the gradation voltage signal and output to the data line [0133].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the DAC of Kobayashi with the display device of .

Allowable Subject Matter
Claim 8 is allowable. Claims 2, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, none of the cited references teach the specifics of converting the input data to modulated data according to the calculation standards detailed in claims 2, 4 and 5. Further, none of the cited references teach providing the conversion circuit in respective data drivers for each data line. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
As to claim 1, Applicant argues that “Hector et al. fail to disclose or suggest that the timing control is performed by using a difference between an average value of lengths of the data periods of the video data signals and an average value of lengths of the data periods of the modulated data signals, as would be necessary to meet the features of claim 1. Hector et al. therefore fail to meet all the features of claim 1.”
Examiner disagrees and contends that Hector teaches the claimed limitation because the limitation does not detail the specifics of how the timing is derived from the data period of the modulated data signal and the difference value. Hector states, in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691